 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632Novato Disposal Services, Inc. and International Brotherhood of Teamsters, Local 624, AFLŒCIO, Petitioner.  Case 20ŒRCŒ17513February 10, 2000 DECISION ON REVIEW AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On November 4, 1999, the Regional Director for Re-gion 20 issued a Supplemental Decision and Direction of Election, in which he found that the smallest appropriate unit for bargaining consisted of drivers, drivers™ helpers, mechanics, mechanics™ helpers, recycle laborers, bailers, and buy-back attendants at all of the Employer™s unrep-resented companies.1   Thereafter, in accordance with Section 102.67 of the National Labor Relations Board Rules and Regulations, the Petitioner filed a timely request for review of the Re-gional Director™s supplemental decision.  The Petitioner requested that the Regional Director™s determination that mechanics and mechanics™ helpers be included in the unit found to be appropriate be reversed, and that those classi-fications be excluded from any election held.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  Having carefully considered the record in its entirety, we grant the Petitioner™s request for review and find, contrary to the Regional Director, that mechanics and mechanics™ helpers do not share such a close community of interest with the included employees as to require their inclusion in the unit. The Employer™s operation includes two primary facili-ties at Petaluma and Santa Rosa, California, a yard in Gualala, California, and five transfer stations.  The Santa Rosa and Petaluma facilities house a number of compa-nies, all owned and operated by the Employer, that per-form a variety of garbage/debris hauling and recycling functions.  In all, the Employers™ companies employ ap-proximately 101 employees in various driver, helper, and recycle laborer positions.  The Employer has mechanics shops located at the Petaluma and Santa Rosa facilities.  The main mechanic shop, located in Santa Rosa, employs six mechanics and four helpers.  The Petaluma shop em-ploys three mechanics.   In finding that the mechanics must be included in the unit, the Regional Director reasoned that the mechanics, like most of the drivers, work out of the Petaluma and Santa Rosa facilities, and have common supervision, regular contact, comparable wage rates, and significant interchange with the other unit employees.  In his prior May 17, 1999 Decision and Direction of Election, the Regional Director found that mechanics were excluded from the petitioned-for unit of drivers because they per-form distinct work, and have specialized skills, different hours, and different pay rates.  In requiring the inclusion of mechanics in the unit here based on the same record facts, the Regional Director made no attempt to distin-guish these earlier findings.  In our order remanding, id. at fn. 1, we explicitly did not address the Employer™s argument that mechanics should be included.                                                                                                                      1 The Regional Director previously found appropriate the petitioned-for unit of drivers and drivers™ helpers employed at the Employer™s Petaluma facility.  On June 25, 1999, the Board found, contrary to the Regional Director, that the Employer had rebutted the single facility presumption and that the petitioned-for unit was not appropriate.  Novato Disposal Services, 328 NLRB 820 (1999).  The Board re-manded the case to the Region to determine the appropriate unit for bargaining, expressing ﬁno view as to whether an overall unit . . . or whether some lesser combination of facilities and/or classifications would also be appropriate.ﬂ  Id. at  fn. 2. 2 The election was ﬁblockedﬂ by certain pending unfair labor prac-tice proceedings. While it is true that mechanics work out of the two main facilities at Petaluma and Santa Rosa, their work is generally limited to the mechanics™ shops or performing repairs on the Employer™s trucks on the road.  Unlike drivers, who are generally assigned to a single company, mechanics work for all of the Employer™s companies.  Drivers™ interaction with mechanics is limited to submit-ting reports on their trucks, bringing a truck to the shop for service or inspection, or calling a mechanic for road service.   With regard to interchange, four mechanics™ helpers have permanently transferred to various driving posi-tions.  However, the record does not indicate the time period over which these transfers occurred, and there is no evidence that drivers have ever transferred to me-chanic or mechanics™ helper positions.3  Temporary transfers are limited to one helper who works as a recycle laborer a portion of each day and one mechanic who per-forms some driving on an ﬁas neededﬂ basis, but the re-cord does not reveal how often this occurs.   Although the Employer™s owner or operations manager supervises all employees, including drivers and mechan-ics, it appears that the mechanics™ shops are generally autonomous, with lead mechanics Jerry Roy or Jose Robles distributing work to the mechanics based on spe-cialty.4  Alternately, in the absence of Roy or Robles, the mechanics decide among themselves how work should be distributed.  In any event, the presence of shared su-pervision is but one factor to be considered, and is not necessarily determinative of unit determinations.  See Mc-Mor-Han Trucking Co., 166 NLRB 700, 701 (1967). Other factors militate against requiring the mechanics™ inclusion in the unit.  Although the record does not re-veal what, if any, certifications are possessed by the Em-ployer™s mechanics, it is undisputed that they are very  3 In any event, the Board has long regarded permanent transfers to be a less significant indication of actual interchange than temporary trans-fers.  See Red Lobster, 300 NLRB 908, 910 (1990).   4  Roy also sits in on interviews, assigns road calls, and determines what supplies are needed in the mechanics™ shop.  330 NLRB No. 97  NOVATO DISPOSAL SERVICES 633highly skilled employees.
5  They perform major and mi-
nor repairs and inspections for all of the Employer™s ve-
hicles and have a minimum of 4Œ5 years and up to 30 
years™ experience as mechanics.  Each mechanic has a 
subspecialty, and mechanics™ helpers are considered to 
be apprentices in training to
 become mechanics.  In con-
trast, drivers do not possess
 the same skills, perform no 
mechanics™ work, and do not 
assist mechanics with re-
pairs.
6  Finally, mechanics™ pay s
cale differs from that of 
drivers; mechanics earn be
tween $10.50 and $27 per 
hour, while most drivers earn between $6 and $20 per 
hour.   
Because of these differences, we find, contrary to the 
Regional Director, that mech
anics and mechanics™ help-
ers need not be included in the unit.
7  Accordingly, we 
                                                          
                                                                                             
5 See Overnite Transportation Co.
, 322 NLRB 347, 349Œ350 (1996), 
reconsideration denied 322 NLRB 723 (1996) (finding that it is ﬁall but 
self-evident that mechanics must have specialized skillsﬂ based on their 
performance of major and minor mechanical repairs).  
6 Indeed, one driver testified that drivers are actively discouraged 
from attempting truck repairs. 
7  In 
Overnite Transportation Co.
, 322 NLRB at 349Œ350, the Board 
refused to require the inclusion of mechanics in a petitioned-for unit of 
modify the Regional Director™s decision to exclude me-
chanics and mechanics™ help
ers from the unit found ap-
propriate.   ORDER The Regional Director™s s
upplemental decision is re-
versed with respect to his inclusion of mechanics and 

mechanics™ helpers in the unit.  This proceeding is re-

manded to the Regional Director for further appropriate 
action. 
  drivers, noting, inter alia, that the mechanics had specialized skills, 
training, and equipment; worked different hours; performed major 
mechanical work; had separate te
rms and conditions of employment; 
and did little driving.  See also 
Overnite Transportation Co.
, 325 
NLRB 612 (1998); 
Laidlaw Waste Systems v. NLRB
, 934 F.2d 898 (7th 
Cir. 1991), enfg. 299 NLRB No. 124 (1990) (not reported in Board 
volumes).  Member Hurtgen, who dissented in 
Overnite Transporta-
tion, 325 NLRB 612 (1998), finds that case to be distinguishable.  In 
that case, the fact pattern was that 
the union had sought the inclusion of 
mechanics in some units and the exclusion from other units of the same 

employer, based (in Member Hurtgen™
s view) solely on the desires of 
the petitioning union.  That fact pattern is not present here. 
 